Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197, 179
                P.3d 556, 558 (2008) (citations omitted); see NRS 34.160. It is within this
                court's discretion to determine whether a writ petition will be considered.
                Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851
                (1991). Petitioners bear the burden of demonstrating that this court's
                extraordinary intervention is warranted.     Pan v. Eighth Judicial Dist.
                Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004). Writ relief is generally
                available, however, only when there is no plain, speedy, and adequate
                remedy in the ordinary course of law. NRS 34.170. Moreover, this court
                has held that the right to appeal is typically an adequate legal remedy
                precluding writ relief. Pan, 120 Nev. at 224, 88 P.3d at 841.
                            Having considered the petition and appendix filed in this
                matter, we conclude that petitioners have not demonstrated that our
                intervention by way of extraordinary relief is warranted. NRAP 21(b)(1),
                Smith, 107 Nev. at 677, 818 P.2d at 851. Accordingly, we
                            ORDER the petition DENIED.




                cc: Hon. Joanna Kishner, District Judge
                     Law Offices of Terry L. Wike
                     Murchison & Cumming, LLC/Las Vegas
                     Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A